DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                      PHILIP MORRIS USA, INC.,
                              Appellant,

                                    v.

ELAINE HESS, as Personal Representative of the Estate of Stuart Hess,
                           deceased,

                                Appellee.

                             No. 4D09-2666

                            [January 6, 2016]

   Appeal and cross-appeal from the Circuit Court for the Seventeenth
Judicial Circuit, Broward County; Jeffrey E. Streitfeld, Judge; L.T. Case
No. 2007-CV-11513 (19).

  Miguel A. Estrada of the Law Firm of Gibson, Dunn & Crutcher LLP,
Washington, D.C., Patricia A. Melville, Andrew S. Brenner and Luis E.
Suarez of Boies Schiller & Flexner LLP, Miami, and Gary L. Sasso of
Carlton Fields, Tampa, for appellant.

  Bruce S. Rogow, Cynthia E. Gunther of Bruce S. Rogow, P.A., Fort
Lauderdale, Gary M. Paige and Adam Trop of Paige, Trop & Ameen, P.A.,
Hollywood, and Alex Alvarez of The Alvarez Law Firm, Coral Gables, for
appellee.

        ON REMAND FROM THE SUPREME COURT OF FLORIDA

DAMOORGIAN, J.

   We reconsider on remand our opinion in Philip Morris USA, Inc. v.
Hess, 95 So. 3d 254 (Fla. 4th DCA 2012), which was quashed by the
Florida Supreme Court following its decision in Hess v. Philip Morris USA,
Inc., 175 So. 3d 687 (Fla. 2015). As ordered by the supreme court, we
remand and direct the trial court to reinstate its original final judgment.

   Reversed and remanded.

GROSS and KLINGENSMITH, JJ., concur.
*    *    *




    -2-